Citation Nr: 0927228	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits, including whether the overpayment was 
properly created.

The issue of entitlement to an effective date prior to May 
29, 1994, for the award of a compensable evaluation for 
hepatitis with depression is the subject of a separate Board 
decision of the same date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1972 to 
February 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes the Veteran has also appealed the issue of 
entitlement to an earlier effective date for the award of a 
compensable evaluation for hepatitis.  That issue is the 
subject of a separate Board decision.  Further, the Board 
observes the instant issue was not discussed at the April 
2009 Board hearing conducted at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2008 action, the RO's Committee on Waivers and 
Compromises denied the Veteran's request for waiver of 
recovery of indebtedness of $51,180.21.  The Veteran then 
submitted a timely Notice of Disagreement (NOD) with the RO 
action in January 2009.  The RO has not issued a statement of 
the case (SOC) to the Veteran which addresses his NOD as to 
the issue of entitlement to waiver of recovery of overpayment 
of compensation benefits.  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to this issue.  38 C.F.R. § 19.26 (2008).  The Veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to waiver of 
recovery of overpayment of compensation 
benefits, to include whether the 
overpayment was properly created.  All 
appropriate appellate procedures should 
then be followed.  The Veteran should be 
advised that he must complete his appeal 
of this issue by filing a timely 
substantive appeal following the issuance 
of a statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

